Citation Nr: 0906632	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-24 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for arthritic changes and a dysplastic left hip with left leg 
shortening, for the period of the appeal from May 13, 1963, 
to December 31, 1985.

2.  Entitlement to an initial rating in excess of 30 percent 
for arthritic changes and a dysplastic left hip with left leg 
shortening, for the period of the appeal from January 1, 1986 
to November 30, 1995.

3.  Entitlement to an initial rating in excess of 30 percent 
for post-operative residuals of a left hip arthroplasty with 
left leg shortening, arthritic changes and a dysplastic left 
hip, for the period of the appeal as of January 1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to 
November 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 and March 2006 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Boston, Massachusetts.  The Veteran 
testified before a Veterans Law Judge that is no longer with 
the Board in June 2006 and the undersigned Veterans Law Judge 
in October 2008; transcripts from both hearings are 
associated with the claims folder.

The Veteran was awarded service connection for a left hip 
disability by RO rating decision dated in August 2000; a 30 
percent disability rating was assigned effective June 9, 
1998.  In January 2001, the Veteran disagreed with the 
effective date assigned, and asserted that it should be 
earlier based on clear and unmistakable error (CUE) in a July 
1963 RO rating decision.  A May 2004 Board decision granted 
an effective date of May 13, 1963, for the award of service 
connection for a left hip disability.  A July 2004 RO rating 
decision effectuated this decision and assigned a 
noncompensable disability rating from May 13, 1963, to 
November 30, 1996, a 100 percent temporary total rating from 
December 1, 1995, to December 31, 1996, and a 30 percent 
disability rating thereafter.  The Veteran appealed the 
initial ratings assigned, and by rating decision dated in 
June 2005, his disability rating was increased to 20 percent 
for the period from May 13, 1963, to December 31, 1985, and 
to 30 percent for the period from January 1, 1986, to 
November 30, 1995.  

During the pendency of the above appeal, the Veteran filed an 
increased rating claim.  A March 2006 RO rating decision 
denied an increase beyond the currently assigned 30 percent.  
The Veteran perfected an appeal as to this issue in July 
2007.  

Under the above circumstances, the Board is of the opinion 
that the Veteran has indicated disagreement with all 
disability ratings assigned to his service-connected left hip 
disability, with the exception of the temporary total 
evaluation for the period from December 1, 1995, to December 
31, 1996.  As such, the issues on appeal have been 
recharacterized above to reflect the issues properly on 
appeal before the Board.  Seeing as the Veteran has continued 
to disagree with the ratings assigned since the July 2004 RO 
rating decision, this appeal is for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified before a Veterans Law Judge in June 
2006; at such hearing he submitted three copies of X-rays of 
the left hip taken in December 1985, 1993, and 1995.  The 
claims file contains a handwritten note indicating that these 
X-ray films were stored in a "cabinet for X-ray films on the 
15th floor" of the Boston RO.  This note also states that 
"[t]hese films must accompany C file to [the Board] for 
appellate review."  The current claims file does not contain 
any X-rays from these three periods of time.

The Board contacted the Boston RO in January 2009 and 
requested a search for these missing X-rays; the request 
included the location noted in the claims file.  
Unfortunately, the RO was unable to locate any X-rays for the 
Veteran.  Under the circumstances, the Board finds that a 
remand is necessary to notify the Veteran that the three X-
rays submitted by him at the June 2006 Board hearing are 
missing and to provide him another opportunity to submit 
these X-rays.  Alternatively, the agency of original 
jurisdiction (AOJ) should notify the Veteran that he may 
submit information regarding the facilities from which these 
X-rays came (identified at the hearing as the New 
Massachusetts Memorial Hospital and the rehabilitation office 
in Worcester, Massachusetts) so that VA might obtain them for 
him.  

The Board regrets the delay this remand will impose on the 
Veteran's appeal.  However, given that these records provide 
X-ray evidence regarding the severity of the Veteran's left 
hip prior to his arthroplasty in December 1995 they are 
clearly relevant to the current appeal.  As a final note, if 
the evidence obtained consists of copies of the X-rays, but 
no interpretation of these X-rays is provided, the AOJ should 
request that a radiologist review these X-rays and provide an 
interpretive report of his/her findings.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (Board is prohibited from 
making conclusions based on its own medical judgment); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In addition to the missing X-ray reports, the Board finds 
that a remand is also necessary to obtain records associated 
with a claim for disability benefits from the Social Security 
Administration (SSA).  The Board acknowledges that the 
Veteran testified in October 2008 that he never applied for 
Social Security benefits; however, he reported receiving 
disability benefits from the SSA at June 2000 and March 2005 
VA examinations.  And while it is not clear what disability 
is the basis for the Veteran's SSA benefits, the Board notes 
that the Veteran reported receipt of these benefits at 
examinations for his left hip disability.  Seeing as these 
records may contain information pertinent to the present 
claims on appeal, the Board concludes that the AOJ should 
make appropriate efforts to obtain such records.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2008).

Finally, since the Board is already remanding this appeal, it 
finds that the Veteran should be provided an additional 
opportunity to submit any evidence or information in support 
of his claim.  More specifically, the Board observes that the 
current medical record is especially light with regards to 
treatment for the period from 1963 to 2000; thus any 
information the Veteran can provide about medical providers 
who treated his left hip disability during this period would 
be useful.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that that the three 
X-rays he submitted at the June 2006 Board 
hearing are missing (these X-rays were 
apparently taken in December 1985, 1993, 
and 1995), and that VA is providing him 
with another opportunity to submit these X-
rays.  The Veteran should be informed that 
he may re-submit this evidence himself, or 
he may submit information regarding the 
facilities from which these X-rays came 
(identified at the hearing as the New 
Massachusetts Memorial Hospital and the 
rehabilitation office in Worcester, 
Massachusetts) so that VA might obtain 
these records and any other associated 
medical records.  After securing any 
release(s) from the Veteran, obtain these 
records.  

2.  Contact the Veteran to obtain the names 
and addresses of any medical care providers 
who have evaluated and/or treated his 
service-connected left hip disability as 
well as any dates of treatment.  He should 
be specifically informed that any 
information he might provide about 
treatment for the period from 1963 to 2000 
would be especially useful to his current 
appeal.  After securing any necessary 
release(s) from the Veteran, obtain any 
identified records.

3.  Obtain copies of any SSA disability 
benefit determinations as well as any 
copies of the records on which such 
determinations were based.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

4.  If the Veteran submits copies of any 
X-rays without an interpretation of the X-
rays, request that a radiologist review 
these X-rays and provide an interpretive 
report of his/her findings.  

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

